Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s reasons for allowance
 Claims 1-8,10-16 and 18-20 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
Regarding claims 1 and 14, the prior art of record neither shows nor suggests a light source device comprising all the limitations set forth in claims 1 and 14, particularly comprising the limitations of “wherein the transmittance of the transflective layer is greater than the reflectivity of the transflective layer, wherein the inclined surface has a first end edge and a second end edge opposite to each other, the first end edge and the second end edge of the inclined surface have curvilinear ridgelines, and the inclined surface and the transflective layer thereon are undulating along the curvilinear ridgelines; and  a part of the illuminating beam is reflected by the display panel as an image beam, wherein a part of the image beam passes through the transflective laver, reaches the first optical surface and exits the first optical surface to the viewer, and a part of the image beam passes through the areas between the adjacent transflective layers, reaches the first optical surface and exits the first optical surface to the viewer“.  
   	Claims 2-8,10-13,15,16 and 18-20 are allowable because of their dependency status from claims 1 and 14.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                                            
 					Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875